Citation Nr: 0310213	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-08 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic unspecified adjustment disorder, currently rated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1993 to 
January 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied an increased 
rating (in excess of 30 percent) for service-connected 
chronic unspecified adjustment disorder.  The veteran entered 
notice of disagreement with this decision in January 2002; 
the RO issued a statement of the case in April 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in July 2002.

In a letter dated in March 2002, the veteran's representative 
wrote that the veteran disagreed with the rating assignments 
for his service-connected disabilities of lumbar spine 
disorder and left knee disorder.  Based on this submission, 
the RO issued a statement of the case as to these issues in 
April 2002, and the veteran submitted a blank VA Form 9 
indicating he wanted to appeal all of the issues listed in 
the statement of the case.  A December 2002 Report of Contact 
with the veteran, however, reflects his belief that he did 
not file a notice of disagreement as to these issues.  A 
February 2003 letter from the veteran reflects his intent to 
withdraw the rating issue regarding the left knee disorder.  
In another letter dated in February 2003, the veteran wrote 
that he had "no intention of appealing" the issues of 
rating assignments for his service-connected left knee 
disability (residuals of left knee injury, status post 
arthroscopic surgery) and back disability (residuals of 
transverse fracture of the second lumbar vertebra, with 
limitation of lumbar spine motion).  The veteran wrote that 
he had "no interest in pursuing those issues any further."  
As such, the Board finds that the veteran has effectively 
withdrawn, in writing, his appeal of the issues of rating 
assignments for his service-connected residuals of left knee 
injury, status post arthroscopic surgery (rated as 10 percent 
disabling) and residuals of transverse fracture of the second 
lumbar vertebra with limitation of lumbar spine motion (rated 
as 20 percent disabling).  See 38 C.F.R. § 20.204(b) (2002) 
(a substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision). 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim for 
a higher rating for service-connected chronic unspecified 
adjustment disorder, and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  The veteran's service-connected chronic unspecified 
adjustment disorder has not manifested occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
service-connected chronic unspecified adjustment disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9440 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish entitlement to an increased rating for service-
connected chronic unspecified adjustment disorder.  The April 
2002 statement of the case informed the veteran of the 
regulatory provisions of the Veterans Claims Assistance Act 
of 2000.  In a March 2003 letter, the RO informed the veteran 
of VA's duty to notify and assist, and that VA would assist 
in obtaining medical records, employment records, and records 
from Federal agencies that the veteran identified.  The RO 
requested the veteran to identify such medical records, 
employment records, and records from Federal agencies, 
requested from the veteran the names of all medical 
providers, and informed the veteran that he could submit lay 
statements describing his mental disability symptoms.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  In this case, the veteran was 
afforded VA mental disorders compensation examinations in 
November 1999 and April 2001.  Thus, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the VCAA.

II.  Increased Rating for Adjustment Disorder

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Under the revised criteria of Diagnostic Code 9440, effective 
from November 7, 1996, chronic adjustment disorder is to be 
rated in accordance with the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The veteran contends generally that his service-connected 
chronic unspecified adjustment disorder has increased in 
severity.  In the January 2002 notice of disagreement, he 
wrote that his chronic adjustment disorder had "taken a 
[v]iolent plunge."  The veteran's representative urges the 
resolution of any reasonable doubt in the veteran's favor. 

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  The lay evidence includes written statements of 
the veteran.  The medical evidence includes two VA 
psychiatric examination reports in November 1999 and April 
2001.  

At the VA examination in November 1999, the veteran reported 
that he was vigilant when in public, had sleep disturbance, 
lack of interest, and had a euthymic and dysthymic mood.  He 
was noted upon examination to have a euthymic mood, with no 
evidence of debilitating anxiety, and was not on psychiatric 
medication.  The Axis I diagnosis was chronic unspecified 
adjustment disorder.  The examiner assigned a Global 
Assessment of Functioning scale score (GAF) of 65.  

At a VA mental disorders examination in April 2001, the 
veteran reported that he had never had inpatient psychiatric 
care, and had obtained little mental health treatment.  The 
veteran reported that his primary psychiatric symptoms 
related to mood swings, irritability and anger, anxiety when 
talking about the military, poor sleep, and a short temper.  
Examination revealed slight agitation of mood, with 
significant suspicion toward others, and hostility toward 
service.  The examiner entered an Axis I diagnosis of 
unspecified adjustment disorder, and an Axis II diagnosis of 
personality disorder (not otherwise specified, with 
narcissistic and antisocial features).  Based on all 
psychiatric impairment, the examiner assigned a GAF of 60.  

After a review of the evidence of record, the Board finds 
that at this time the preponderance of the evidence is 
against an increased rating (in excess of 30 percent) for the 
veteran's service-connected chronic unspecified adjustment 
disorder.  The veteran's service-connected chronic 
unspecified adjustment disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.  The 
evidence does not demonstrate that the veteran experiences 
panic attacks or mild memory loss.  

The GAF is a scale score reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The GAF is based on all of the veteran's psychiatric 
impairments.  The GAF assigned by the VA psychiatric examiner 
in November 1999, which was based solely on the veteran's 
service-connected chronic unspecified adjustment disorder, is 
65.  While the VA examiner in April 2001 assigned a GAF of 
60, that was based in part on the non-service-connected Axis 
II diagnosis of personality disorder, to which the examiner 
specifically attributed narcissistic and antisocial features.  
The Board may not ignore such distinctions between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability where they 
appear in the medical record.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  See also 38 C.F.R. § 4.14 (the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
rating is to be avoided).  For this reason, the Board finds 
the GAF of 65, although rendered earlier in time, to be more 
probative of the occupational and social functioning 
attributable solely to the veteran's service-connected 
chronic unspecified adjustment disorder.  

A 65 GAF (in the range from 61 to 70) indicates some mild 
symptoms, including the veteran's symptoms of (sometimes) 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, and that the 
veteran is generally functioning pretty well, and has some 
meaningful interpersonal relationships, especially with 
family members.  Such characterization of mild symptomatology 
as indicated by a GAF of 65 is consistent with the veteran's 
actual reported symptomatology and symptomatology revealed 
upon examinations, whereas a GAF of 60 represents moderate 
symptoms not actually reported or shown upon examination in 
this veteran's case: e.g., flat affect, circumstantial 
speech, occasional panic attacks, and moderate difficulty in 
social or occupational functioning.  The Board further notes 
that a GAF of 60 is at the high end of the 51 to 60 GAF 
range.  

Regardless of the actual GAF, which is a general 
characterization of occupational and social impairment, the 
Board finds the actual reported and noted symptomatology, as 
measured against the schedular rating criteria under 
38 C.F.R. § 4.130, to be more probative in determining the 
actual level of psychiatric disability than any medical 
examiner's general characterization of overall disability 
reflected in the assignment of a GAF.  In this decision, the 
Board considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's chronic unspecified adjustment disorder 
symptoms in determining the appropriate schedular rating 
assignment, and has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for chronic unspecified adjustment disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board further finds that a schedular rating in excess of 
30 percent for the veteran's service-connected chronic 
unspecified adjustment disorder is not warranted because the 
symptomatology attributable to the veteran's service-
connected disability does not more nearly approximate the 
criteria for the next higher rating of 50 percent under 
Diagnostic Code 9440.  The evidence demonstrates that the 
veteran's service-connected chronic unspecified adjustment 
disorder has not manifested occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran does have some mood swings ranging from euthymic 
to dysthymic, indicated by the examiner to be "slight 
agitation of mood," he does not appear to have any true 
disturbance of mood or motivation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9440.  For these reasons, the Board 
finds that the criteria for a rating in excess of 30 percent 
rating for service-connected chronic unspecified adjustment 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9440.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected chronic unspecified adjustment disorder has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such psychiatric disability for any 
period during the pendency of the claim.  The evidence 
reflects the veteran's report of inability to work due to 
other physical disabilities, but not to his service-connected 
psychiatric disability.  The evidence demonstrates that the 
veteran has never had inpatient psychiatric care, but only 
outpatient psychotherapy.  The schedular rating criteria 
specifically contemplates the veteran's symptoms of depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

A rating in excess of 30 percent for service-connected 
chronic unspecified adjustment disorder is denied. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

